Citation Nr: 0108223	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  98-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


REMAND

The veteran served on active duty from July 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim of service connection for a left foot 
disorder.  In November 1999, the Board remanded the veteran's 
appeal for further action by the RO.  Another remand is 
required because of a change in the law.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom; Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgments that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, another remand is required.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Holliday, supra. 

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, obtaining another examination of the veteran.  The 
record shows that, following the Board's November 1999 
remand, a December 1999 VA treatment record signed by Charles 
A. Taylor, M.D., was obtained by the RO.  After reporting the 
veteran's complaints of 5th metatarsal pain, the diagnoses 
included neuroma, fracture of the fifth metatarsal, and 
arthritic changes.  (Earlier VA treatment records showed that 
the veteran had been diagnosed with chronic pain due to 
arthritis but without stating the location of the arthritic 
changes.  See, for example, VA treatment records dated in 
July and October 1998.) 

The post-remand record also includes a June 2000 VA 
examination report.  That examiner noted that the veteran's 
claim that he had fractured the left side of his foot in 1968 
and, since approximately 1998, had had pain with walking and 
prolonged standing.  The veteran reported that Dr. Taylor, a 
VA podiatrist, had treated him with Cortisone injections 
without any improvement.  A 1999 electromyogram (EMG) was 
normal, but nonetheless indicated a Morton's neuroma.  See 
November 1999 EMG report.  The veteran also reported that Dr. 
Taylor had told him that his impression was that "it was an 
old fifth metatarsal fracture with arthritic changes," that 
the removal of the neuroma might make "things" worse, and 
that his adverse symptoms were due to the neuroma.  The VA 
examiner opined, contrary to Dr. Taylor's diagnosis, that 
there was no evidence of metatarsal fracture or arthritis on 
x-rays taken in March 1998 and May 2000.  The diagnoses were 
Morton's neuroma of the left fourth and fifth metatarsal 
interspace, possible old chip fracture of the cuboid bone, 
and old fracture of the left fifth metatarsal which was not 
found.  It was also opined that the veteran's left foot 
symptoms were confined mostly to the forefoot (not to the 
area of the cuboid bone which area was asymptomatic) and that 
the examiner believed that the Morton's neuroma was the cause 
of the veteran's painful left foot.  No opinion was given as 
to origins or etiology of the Morton's neuroma.

In light of the evidence described above, and because the 
change in the law has eliminated the need for the claimant to 
file a well-grounded claim, the Board finds that the duty to 
assist now requires, among other things, that medical opinion 
evidence be obtained to determine the correct diagnoses of 
the disease process(es) affecting the veteran's left foot and 
any nexus to military service.

On remand, the RO must also obtain and associate with the 
record all relevant treatment records on file with the 
sources identified by the veteran.  Specifically, the Board 
notes that the RO had earlier obtained the veteran's service 
medical records, some Social Security Administration (SSA) 
records, and Worker's Compensation records, as well as the 
private and VA treatment records identified by the veteran.  
However, the veteran has also claimed that he was treated for 
his left foot disorder, while in military service, at the 
base hospital at Fort Lee.  (As noted in the Board's November 
1999 remand, service medical records show that a cast had 
been applied at Fort Lee.)  Yet, the record does not 
memorialize attempts by the RO to obtain clinical records 
from that hospital.  The record also shows that, while the RO 
obtained the SSA decision awarding the veteran disability 
compensation, it did not obtain all the medical evidence upon 
which that decision was based.  Therefore, action to obtain 
such records is required.  

This case is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are fully 
satisfied.  Such development should 
include, but is not limited to, obtaining 
and associating with the record all 
relevant clinical records kept by the base 
hospital at Fort Lee and any additional 
records on file with the SSA, as well as 
all records kept by any other physician or 
hospital subsequently identified by the 
veteran while the appeal is in remand 
status.  In the event any attempts to 
secure information are unsuccessful, such 
efforts should be fully documented in the 
record, and the veteran should be notified 
in accordance with the Veterans Claims 
Assistance Act of 2000.

2.  As part of the development undertaken 
to comply with the new law, the RO should 
arrange to have the veteran examined to 
ascertain whether he has any current left 
foot disorder attributable to service.  As 
to all current disease processes 
identified, the examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  The examiner should 
review the entire record, and provide an 
opinion as to the medical probability that 
any current disease process, including 
Morton's neuroma, is attributable to 
military service.  If it is determined 
that there is no current disability or no 
relationship to military service, the 
examiner should expressly say so and 
provide detailed reasons for such 
opinions.  All opinions must be reconciled 
with all other opinions of record, 
including those provided by Dr. Taylor in 
December 1999 and a VA examiner in June 
2000.

3.  The RO should ensure that the 
examination report complies with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claim here at 
issue.  If the benefit sought is not 
granted, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


